Pee Ctjeiam.
The action was for malicious prosecution and false imprisonment. It resulted in a verdict for the plaintiff against the defendant for $2,000 compensatory damages and $1,000 penal damages. The foundation of the suit was an arrest of the plaintiff on the complaint of the defendant for the theft of the latter’s automobile. Defendant was a doctor and resided with plaintiff’s sister. The automobile had been left in the care of the sister, Mrs. Thompson. There is evidence from Tilton that Mrs. Thompson gave him the car. The occasion of his arrest was as he was going to the court house under subpoena to testify in a case that affected the sister.
The appellant raises numerous points. The first is that the verdict is against the weight of the evidence and the second is that the verdict is excessive. We find affirmatively in both respects. The evidence is persuasive that the plaintiff knew that the car, when he took it, was the property of the defendant. When plaintiff was arrested at the defendant’s instance, he was detained in one of the rooms of the court house for an hour or two and then released. His testimony of loss resulting from the incident lacks both detail and substantiation. Eor these reasons we conclude that the rule should be made absolute and a new trial granted. In view of this finding the remaining points set up and argued need' not be considered.